Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/15/2020, 01/29/2020, 07/28/2021 are made of a record. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
2.	Claims 1-19 are allowed.  

    PNG
    media_image1.png
    298
    980
    media_image1.png
    Greyscale
           The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Wardlaw et al (U.S. Patent 7929122) and Tsipouras et al (U.S. Patent 7755619) failed to teach or fairly suggest, an input means for receiving a reconstructed image of a cell based on a holographic image of the cell in suspension; and a cell recognition means for determining cell characterization features from the reconstructed image of the cell for characterization of the cell: wherein the cell recognition means is configured for determining, as cell recognition features, image moments, the image moments being defined as: 





f(x, y) is the pixel intensity of the digital image located at (x, y).  Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-19 are allowable over the prior art of record.
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."    

Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent No. (8964171), (7903241), (7640112) and (7595874).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11/06/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669